
	
		I
		112th CONGRESS
		1st Session
		H. R. 2588
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of the Interior and the Secretary
		  of Agriculture to sell certain Federal land, to direct that the proceeds of
		  such sales be applied to reduce the Federal budget deficit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Land
			 Act.
		2.Authorization to
			 sell land
			(a)AuthorizationFor
			 each of fiscal years 2012 through 2016, subject to valid existing rights, the
			 Secretary of the Interior or the Secretary of Agriculture, as the case may be,
			 shall offer for competitive sale by auction all right, title, and interest, to
			 the extent provided in subsection (b)(2), in and to the following:
				(1)Eight percent of the Federal land managed
			 by the Bureau of Land Management.
				(2)Eight percent of the National Forest System
			 land.
				(b)Terms and
			 Conditions
				(1)Configuration of
			 landThe Secretary concerned shall configure the land to be sold
			 to maximize marketability or achieve management objectives, and may prescribe
			 such terms and conditions on the land sales authorized by this Act as the
			 Secretary deems in the public interest.
				(2)Mineral
			 rightsFor each fiscal year,
			 the Secretary concerned may include in the sale of land under subsection (a)
			 the mineral rights to such land for not more than 50 percent of the total
			 acreage sold under subsection (a) by that Secretary, if the Secretary
			 determines that such inclusion is likely to maximize marketability.
				3.Proceeds from the
			 sale of landAll proceeds from
			 the sale of land under this Act shall be deposited into the Treasury and
			 applied—
			(1)to reduce the
			 annual Federal budget deficit for the fiscal year in which the sums are
			 received, except as provided in paragraph (2); and
			(2)if there is no annual Federal budget
			 deficit for the fiscal year in which the sums are received, to reduce the
			 outstanding Federal debt.
			
